UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted November 14, 2005*
                           Decided November 15, 2005

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2926
                                            Appeal from the United States District
SONJA PERDUE,                               Court for the Northern District of
         Plaintiff-Appellant,               Illinois, Eastern Division

      v.                                    No. 03 C 9372

RBC MORTGAGE COMPANY,                       Matthew F. Kennelly,
         Defendant-Appellee.                Judge.


                                    ORDER

       Sonja Perdue, an African American woman, appeals from the dismissal of her
employment discrimination lawsuit under Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000e et seq., against her former employer RBC Mortgage Company.
The district court confirmed the arbitrator’s dismissal order because Perdue failed
to participate in arbitration proceedings required under her employment contract.
Perdue now contends that her employment contract was invalid and that the
district court improperly enforced its arbitration clause. We affirm.


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2926                                                                     Page 2

       In September 2002 Perdue was fired from her position as loan officer for
failing to meet RBC’s sales goals. Six days later she filed a charge with the EEOC,
alleging that RBC discriminated against her and fired her because of her race.
Although the EEOC promptly sent her a right-to-sue letter, she did not bring a suit
on this claim until fifteen months later. Within days of Perdue’s discharge in
September 2002, RBC rehired her and had her sign an employment contract that
contained an express arbitration clause.

      Perdue alleges that after she was rehired, RBC moved her office into the mail
room to punish her for filing the prior EEOC charge. She accordingly filed another
EEOC charge alleging retaliation. Some time later, unsatisfied with her treatment
at RBC, Perdue resigned. She then filed this complaint. RBC moved to dismiss the
complaint and compel arbitration pursuant to the employment contract.

       The district court granted the motion, determining that the arbitration clause
in Perdue’s employment contract required her to submit her retaliation claim to
arbitration. The court stayed the proceedings pending resolution in arbitration.
The district court also noted that Perdue could no longer challenge the
discriminatory firing she alleged in her 2002 charge because she failed to sue upon
it within 90 days of receiving her right-to-sue letter.

       RBC initiated arbitration proceedings, but Perdue refused to participate.
The arbitrator requested that Perdue provide a written explanation for failing to
attend the arbitration proceedings. When Perdue did not reply, the arbitrator
dismissed her claims for failure to prosecute. RBC then moved to confirm the
arbitrator’s dismissal order, and the district court granted the motion.

       Perdue’s principal contention on appeal is that the district court erred in
compelling her to arbitrate. She mounts several arguments to challenge the court’s
conclusion that the contract containing the arbitration clause is valid and
enforceable. First, she argues generally that agreements to arbitrate civil rights
are unenforceable because they prevent plaintiffs from vindicating their Title VII
rights. This exact proposition, however, has been repeatedly rejected. See Circuit
City Stores, Inc., v. Adams, 532 U.S. 105, 119 (2001); Oblix, Inc. v. Winiecki, 374
F.3d 488, 491 (7th Cir. 2004); McMullen v. Meijer, Inc., 355 F.3d 485, 489 (6th Cir.
2004).

       Perdue next argues that the district court erred by not finding that she
signed the agreement under duress. Perdue maintains she was under duress
because she was the weaker party, and because RBC would have refused to rehire
her if she did not sign the contract. The district court did not specifically address
whether Perdue signed the contract under duress, but we have held that unequal
bargaining power, or even a so-called “take-it-or-leave-it” deal does not invalidate
No. 05-2926                                                                   Page 3

an arbitration agreement. See Metro East Ctr. for Conditioning & Health v. Qwest
Commc’ns Intern., Inc., 294 F.3d 924, 926 (7th Cir. 2002); Koveleskie v. SBC
Capital Mkts., Inc., 167 F.3d 361, 367 (7th Cir. 1999).

       Perdue also argues that she did not knowingly and voluntarily waive her
right to proceed in a judicial forum, and alternatively that the contract was
unconscionable. But Perdue has waived these arguments. She waived her
unconscionability argument by failing to raise it until her reply brief. See Hess v.
Reg-Ellen Mach. Tool Corp., 423 F.3d 653, 665 (7th Cir. 2005). And she waived her
knowing and voluntary argument by not addressing it in the district court
proceedings. See King v. Ill. State Bd. of Elections, 410 F.3d 404, 424 (7th Cir.
2005). Although she now suggests that this latter argument is encompassed in the
duress argument that she did present to the district court, the contractual defense
of duress is a different issue than whether she knowingly and voluntarily waived
her right to proceed in a judicial forum. See Hurd v. Wildman, Harrold, Allen &
Dixon, 707 N.E.2d 609, 615 (Ill. App. Ct. 1999).

        Finally, Perdue contends without elaboration that the district court
improperly barred her from proceeding with her initial claim of discriminatory
discharge. Perdue offers no basis to challenge the district court’s conclusion that
this claim was time-barred. In her reply brief she asserts that the discrimination
was part of a continuing violation, but, as we have noted, arguments raised for the
first time in a reply brief are waived. See Hess, 423 F.3d at 665.

                                                                       AFFIRMED.